EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons names below agree to the joint filing on behalf of each of them a Statement on Schedule 13D (including amendments thereto) with regard to the common stock of Clinical Data, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to such joint filings.In evidence thereof, the undersigned, being duly authorized, hereby execute this agreement as of the 30th day of September, Date:September 30, 2008 /s/ Randal J. Kirk Randal J. Kirk Date:September 30, 2008 RJK, L.L.C. By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Sole Member Date:September 30, 2008 NEW RIVER MANAGEMENT II, LP By: Third Security Capital Partners, LLC, its general partner By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Manager Date:September 30, 2008 KIRKFIELD, L.L.C. By: Third Security, LLC, its managing member By: /s/ Randal J. Kirk Randal J. Kirk Sole Member Date:September 30, 2008 NEW RIVER MANAGEMENT V, LP By: Third Security Capital Partners V, LLC, its general partner By: Third Security, LLC, its manager By: /s/ Randal J. Kirk Randal J. Kirk Manager
